DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                          Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/13/2021 filed after the mailing date of the notice of allowance on 7/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-21 and 24-27 are allowed.

 	a display device comprising “a conductive line electrically connecting the conductive pattern and the second pixel” in combination with a number of pixels in the first row of pixels being greater than a number of pixels in the second row of pixels that is substantially parallel to the first row of pixels as recited in claim 1; 	a display device wherein “a number of pixels in the first row of pixels is greater than a number of pixels in the second row of pixels that is substantially parallel to the first row of pixels” and wherein “the first contact line extends from the second power line to be integrally formed with the second power line, and the first contact line and the dummy part are electrically separated from each other,” as recited in claim 3 	a display device wherein “a second pixel region extended in a first direction and having a smaller area than the first pixel region, a third region spaced from the second pixel region and extended in the first direction and having a smaller area than the first pixel region” in combination with “a conductive line electrically connecting the conductive pattern and the second pixel” as recited in claim 19; and 	a display device wherein “a second pixel region extended in a first direction and having a smaller area than the first pixel region, a third region spaced from the second pixel region and extended in the first direction and having a smaller area than the first pixel region” in combination with “a conductive pattern disposed in the peripheral region adjacent to each of the second pixel region and the third pixel region, at a same layer as the anode electrode” as recited in claim 24.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	 	                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NDUKA E OJEH/Primary Examiner, Art Unit 2892